11th Court of Appeals
Eastland, Texas
Opinion
Kenneth Derek Johnson
            Appellant
Vs.                  No. 11-04-00198-CR -- Appeal from Taylor County
State of Texas
            Appellee
 
            Kenneth Derek Johnson appeals from the trial court’s judgment revoking his community
supervision and imposing a sentence of confinement for 16 months and a $500 fine.  We dismiss the
appeal.
            Appellant originally entered a plea of guilty to the enhanced offense of theft.  The trial court
convicted appellant and assessed his punishment at confinement for 2 years in a state jail facility and
a $500 fine.  Pursuant to the plea bargain agreement, the trial court suspended the imposition of the
confinement portion of the sentence and placed appellant on community supervision for 3 years.
            At the hearing on the State’s motion to revoke, appellant entered pleas of true to all seven
of the State’s allegations.  The trial court found the allegations to be true and revoked appellant’s
community supervision.  The trial court stated in its certification of right to appeal that appellant had
no right to appeal.
            After reviewing the clerk’s record, this court asked appellant to respond showing grounds
for continuing the appeal.  Appellant has responded by filing a pro se motion to continue his appeal. 
In his motion, appellant challenges the trial court’s revocation of his community supervision, the
validity of his plea bargain agreement at the revocation proceedings, and the length of the sentence
imposed.  However, he does not show grounds for continuing the appeal.  The motion is overruled.
            The appeal is dismissed.
 
October 7, 2004                                                                                  PER CURIAM
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.